The Court met this morning according to adjournment. Present: Ridgely, Chancellor. Warner, Way and Cooper, Justices of the Court of Common Pleas. The Justices of the Supreme Court also. Booth, Chief Justice of the Court of Common Pleas, absent at home by indisposition, so that all the judges of this Court were in attendance but Mr. Chief Justice Booth.
The Gentlemen of the Bar who attended were according to seniority, if no mistake is committed in this particular, George Read, Caesar A. Rodney, Nicholas Vandyke, Thomas Clayton, Henry M. Ridgely, Peter Robinson, Willard Hall, James Rogers. *644Attorney General, Louis McLane, Thomas Cooper, Joshua G. Brinckle, James R. Black, John Wailes, and John M. Clayton.
Preslee Alee, Clerk.
William Saulsbury, Sheriff of Kent County.
The Court continued its session from the 16th to the 24th of October inclusive, and then adjourned to December 1 next.
December 1, 1821 the Court met. Present: Ridgely, Chancellor. Booth, Chief [Justice of the Court of Common Pleas]. Warner, Way, and Cooper, Justices of the Court of Common Pleas.